DETAILED ACTION
	Claims 1-17 are currently pending.

Priority
1.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 7/23/19. It is noted, however, that applicant has not filed a certified copy of the 10-2019-0088795 application as required by 37 CFR 1.55.  

Claim Rejections - 35 USC § 112-Deposit Information
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The specification lacks complete deposit information for the deposit of strain Lactobacillus plantarum MG4229 (KCTC 138544BP).  Because it is not clear that the 
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and full street address of the depository is required.
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;

	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;

	© the deposits will be maintained in a public depository for a period of at least thirty years from the date of the deposit or for the enforceable life of the patent or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and

	(d) the deposits will be replaced if they should become non-viable or non-replicable.

	In addition, a deposit of the biological material that is capable of self-replication either directly or indirectly must be viable at the time of the deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1)The name and address of the depository;
	2)The name and address of the depositor;
	3)The date of deposit;
	4)The identity of the deposit and the accession number given by the depository;
	5)The date of the viability test;
	6)The procedures used to obtain a sample if the test is not done by the depository; and
	7)A statement that the deposit is capable of reproduction.

If the deposit was made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by Applicants, assignees or a statement by an attorney of record over his or her signature and registration number stating that deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if Amendment of the specification to recite the date of the deposit and the complete name and address of the depository is required.
	As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant’s possession at the time the application was filed.
	Applicant’s attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.
Claim Rejections – 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least 
Claim Rejections – 35 USC § 112-2nd paragraph
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 7 and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites ‘quasi-drug composition’. This claim is indefinite because it is unclear what components a quasi-drug composition is intended to include or exclude.

Appropriate correction and/or clarification is required.
Claim Rejections – 35 USC § 102 or 103
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al (WO 2017/204374 A1; November 30, 2017)- which is the same as US 20210187044; filed 3/24/16).  The US publication is being used for paragraph references cited below.
Kim et al teach Lactobacillus strains which can be used as a useful food and drug material for preventing, alleviating or treating a metabolic syndrome including diabetes, obesity, fatty liver, glycosuria, hyperlipidemia, cardiovascular disease, hypertension, arteriosclerosis and/or diabetes, an inflammatory disease, and the like.  See abstract.
	Paragraph [0007] teach the invention is drawn to the prevention or treatment of abdominal obesity, hyperlipidemia, diabetes, hypertension and the like have been conducted recently using lactic acid bacteria. It is recited that Korean Patent Registration Publication No. 10-1061219 discloses a pharmaceutical composition for prevention and treatment of diabetes including an artichoke fermented extract fermented with Lactobacillus sp. as an active ingredient. In addition, Korean Patent Registration Publication No. 10-1010914 discloses Lactobacillus plantarum NUC LG42 strain (accession number: KCCM 10940P) for use in any one selected from the group consisting of body weight and fat reduction, plasma and liver lipid and carnitine improvement, blood leptin, insulin concentration reduction, and memory improvement. In addition, Korean Patent Registration Publication No. 10-1407980 discloses a health functional food for alleviating hyperinsulinemia, hyperglycemia and hypertriglyceridemia containing Lactobacillus curvatus HY7601 (accession number: KCTC 11456BP) and Lactobacillus plantarum KY1032(accession number: KCCM10430) as active ingredients characterized by having an effect of reducing the levels of blood insulin, resistin, glucose, C-peptide and triglyceride.
While Kim et al. do not specifically teach the L.plantarum MG4229 strain, it is deemed that the strains recited are the same strain.  If such cannot not be found to be In re Best, 562 F.2d 1252, 195 USP PQ 430 (CCPA 1977).   
With regard to claims 1-16, as the compositions are structurally the same as taught by Kim et al, the properties recited in the claims are inherent properties. The method step of instant claim 17 is the same as that taught by Kim (administering a composition comprising L.plantarum) so would be useful in treating/preventing diabetes).  If the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   A “physiologically acceptable carrier” reads on water and therefore would be inherent in the compositions.  

10.	Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Johansson et al (WO 02/38165 A1).
Johansson et al. teach a composition comprising Lactoabacillus plantarum 299 (DSM 6595).  They teach that this strain reduces the risk factors involved in metabolic 
While Johansson et al. do not specifically teach the L.plantarum MG4229 strain, it is deemed that strain Lactobacillus plantarum 299 is the same strain.  If such cannot not be found to be the case then, it appears to be obvious or analogous variant of the MG4229 strain as claimed by applicants since they possess similar functional characteristics. Since the Patent Office does not have the facilities for examining and comparing applicants’ product with the product of the prior art reference, the burden is on applicants to show an unobvious distinction between the material structural and functional characteristics of the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USP PQ 430 (CCPA 1977).   
With regard to claims 1-17, as the compositions are structurally the same as taught by Johansson and the method step the same, the properties recited in the claims are inherent properties.  If the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   A “physiologically acceptable carrier” reads on water and therefore would be inherent in the compositions.  


	Lathan et al teach nutritional compositions including fiber blends having a stable amount of probiotics and methods of making the nutritional compositions are provided. In a general embodiment, the present disclosure provides a nutritional composition including a fiber blend having agglomerated fiber particulates and a probiotic. The fiber blend can have a water activity of less than about 0.15. The nutritional composition can be administered in a form such as pharmaceutical formulations, nutritional formulations, dietary supplements, functional foods and beverage products. Paragraph [0057] teaches that bioactive compounds or extracts can include those that are known to have health benefits, especially for lowering blood cholesterol level in mammals, such as statins, bile acid sequestrants, nicotinic acid or fibric acids, and/or for treating diabetes, such as sulfonylureas, biguanides, alpha-glucosidase inhibitors, thiazolidinediones, meglitinides or D-phenylalamine and other phytonutrients and antioxidants. Paragraph [0027] teaches that lactobacillus acidophilus, Lactobacillus alimentarius, Lactobacillus casei subsp. casei, Lactobacillus casei Shirota, Lactobacillus curvatus, Lactobacillus delbruckii subsp. lactis, Lactobacillus farciminus, Lactobacillus fermentum, Lactobacillus gasseri, Lactobacillus helveticus, Lactobacillus johnsonii, Lactobacillus paracasei, Lactobacillus reuteri, Lactobacillus rhamnosus (Lactobacillus GG), Lactobacillus sake, Lactobacillus salivarius, Lactobacillus plantarum, Lactococcus lactis are suitable for use in the compositions.  Claim 7 recites that the nutritional composition comprises a probiotic which is selected from the group consisting of Lactobacillus reuteri, Lactobacillus rhamnoses, Lactobacillus plantarum  Lactobacillus fermentum MG4244, the reference allows for any strain of Lactobacillus plantarum.  The Lactobacillus plantarum recited in the reference is deemed to be the same strain as Lactobacillus fermentum MG4244.  If such cannot not be found to be the case then, it appears to be obvious or analogous variant of the MG4244 strain as claimed by applicants since they possess similar functional characteristics (i.e., treat diabetes, obesity related diseases).  Since the Patent Office does not have the facilities for examining and comparing applicants' product with the product of the prior art reference, the burden is on applicants to show an unobvious distinction between the material structural and functional characteristics of the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USP PQ 430 (CCPA 1977).
With regard to claims 1-17, the compositions are structurally the same as taught by the prior art and the method step the same, the properties recited in the claims are inherent properties.  If the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   A “pharmaceutically acceptable carrier” reads on water and therefore would be inherent in the compositions.  

  Prior art not presently relied upon:
Toledo et al (US 10,596,209; filed 12/28/18).Toldedo et al teach consumption of a mixture of microbes at relevant doses will produce a beneficial effect in the host by 


Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        3/21/22